Citation Nr: 0604609	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1962.  He is deceased, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2002, at age 64, due to 
metastatic renal cell cancer to the lung and brain, and 
diabetes was a contributing factor.

2.  At the time of the veteran's death, service connection 
was in effect for major depression with psychotic features, 
and for degenerative disc disease; neither disorder played a 
material causal role in the veteran's death.  

3.  Neither renal cancer nor diabetes was present in service 
or manifested within one year after service, and neither 
disorder was etiologically related to service or service-
connected disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The appellant was provided the required notice by letter 
mailed in June 2002, prior to the RO's initial adjudication 
of her claim.  Although the RO did not specifically request 
the appellant to submit any pertinent evidence in her 
possession, it did inform her of the evidence that would be 
pertinent and that she should either submit such evidence or 
provide the RO with the information and any authorization 
necessary for the RO to obtain the evidence on her behalf.  
Therefore, the Board believes that the appellant was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  The Board further notes that the 
appellant was sent additional VCAA notice by letters in July 
2003 and April 2004.  

The Board notes that the veteran's service medical records 
have been obtained.  VA has also obtained the veteran's VA 
medical records.  The appellant has submitted the veteran's 
private medical records.  The appellant has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal and she has done so.  The appellant has not 
identified any outstanding evidence that could be obtained to 
substantiate her claim.  In a July 2002 letter the appellant 
stated that she had no further information to provide.  The 
Board is also unaware of any existing, outstanding evidence 
that could be obtained to substantiate the claim.  The 
appellant's representative has requested that the Board 
obtain a medical opinion addressing the appellant's claim.  
The appellant's representative has asserted that a medical 
opinion should be obtained.  The Board has determined that no 
such opinion is required in this case because the medical 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such an opinion would 
substantiate the appellant's claim.  In this regard, the 
Board notes that the causes of the veteran's death are 
identified in the certificate of death, it is clear that the 
renal cancer and diabetes causing the veteran's death 
developed many years after his discharge from service, and 
there is no indication in the medical evidence that either 
condition was etiologically related to service or service-
connected disability.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA.

Law and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  There the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312 
(c)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's death certificate indicates that he died at his 
home of metastatic renal cell cancer to the lung and brain.  
Diabetes was noted to be a significant condition contributing 
to death.  An autopsy was not performed.  At the time of the 
veteran's death, service connection was in effect for major 
depression with psychotic features, evaluated as 100 percent 
disabling, and for degenerative disc disease, evaluated as 60 
percent disabling.

The veteran's service medical records for his period of 
active duty from June 1960 to June 1962 are negative for 
evidence of cancer or diabetes.  Private medical records 
reveal that the veteran was found to have renal cancer in 
1997.  Diabetes was first noted in 2002.

The appellant contends that the veteran's renal cancer was 
caused by a fall the veteran experienced while serving on 
active duty in the reserves.  Service medical records do 
indicate that the veteran fell down stairs in August 1994 
while on inactive duty for training; however, there is no 
medical evidence of a nexus between this fall and the 
veteran's renal cancer or diabetes.  Moreover, there is no 
other indication in the medical evidence that the renal 
cancer or diabetes was etiologically related to service or 
service-connected disability.

The evidence of a nexus between the veteran's cancer and 
diabetes and his military service is limited to the 
appellant's own statements.  This is not competent evidence 
since laypersons, such as the appellant, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The appellant has not specifically contended that the 
veteran's service-connected psychiatric disability or his 
service-connected low back disability played a material 
causal role in the veteran's death.  Although the psychiatric 
disability was rated as 100 percent disabling, it did not 
involve a vital organ.  Moreover, neither service-connected 
disability was a certified cause of death and there is no 
other indication in the medical evidence that either 
disability played a material causal role in the veteran's 
death.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable to this 
claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

The appellant submitted her claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 in June 2002.  In a March 
2003 statement of the case, the RO denied the appellant's 
1318 claim based on a version of 38 C.F.R. § 3.22 which was 
no longer in effect.  The RO considered the appellant's claim 
under a version of 38 C.F.R. § 3.22 which was in effect prior 
to January 2000, and not the version which was in effect in 
2002.  The Board notes that not only did the RO consider an 
outdated version of 38 C.F.R. § 3.22, but the regulations 
with respect to entitlement to DIC claims under the 
provisions of 38 U.S.C.A. § 1318 were changed again on 
December 2, 2005.  The agency of original jurisdiction must 
consider the appellant's claim under the proper version of 
the regulations. 

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

The VBA should readjudicate the 
appellant's claim under the newly revised 
regulations concerning the award of DIC 
under the provisions of 38 U.S.C.A. 
§ 1318.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the VBA should issue a 
supplemental statement of the case and 
afford the appellant the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.  The 
supplemental statement of the case must 
provide the appellant the current 
versions of 38 C.F.R. §§ 3.22 and 
20.1106, effective December 2, 2005.  See 
70 Fed. Reg. 72211-72221 (Dec. 2, 2005).

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


